Citation Nr: 0026189	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to service 
connection for PTSD.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Lincoln, Nebraska.

The Board notes that the veteran was initially seeking 
appellate review with respect to the issue of entitlement to 
a compensable evaluation for hearing loss, but he withdrew 
this issue from his appeal in July 1997. 

The record reflects that in January 1998 the veteran withdrew 
his request for a travel Board hearing and requested a 
hearing before a hearing officer at the Cheyenne, Wyoming 
Medical and Regional Office Center.  Thereafter, the veteran 
requested that this hearing be canceled.  

The Board also notes that in the notice of disagreement 
submitted in July 1997 and the substantive appeal submitted 
in December 1997, it was argued that service connection is 
warranted for the generalized anxiety disorder diagnosed on 
the veteran's May 1997 VA examination.  This claim has not 
been addressed by the RO.  Therefore, it is referred to the 
RO for appropriate action.  


REMAND

The veteran claims that he has PTSD as a result of a nearly 
drowning during survival training, being exposed to artillery 
rounds at close range and observing a Ch-53 Seastallion 
explode and crash into the sea during his service between 
1981 and 1984.   

During a May 1997 VA examination, the veteran indicted that 
he had sought counseling on one occasion at a Cheyenne, 
Wyoming VA facility and on another occasion at a VA facility 
in Scottsbluff, Nebraska.  The record does not reflect that 
the RO has attempted to obtain these potentially relevant VA 
records.  In this regard, the Board notes that VA has 
constructive knowledge of medical records generated by its 
agency, and VA is obligated to obtain any such pertinent 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 
612- 613 (1992).  

In light of the above circumstances, the claim for service 
connection for PTSD is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
locations, and approximate dates of 
treatment for all VA facilities and any 
other Federal government sources of 
additional records pertinent to his claim 
for service connection for PTSD.  When 
the requested information has been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  In any 
event, the RO should contact the 
Cheyenne, Wyoming and Scottsbluff, 
Nebraska VA medical facilities and 
request all of the veteran's treatment 
records.  Failures to respond or negative 
replies to any request should be noted in 
writing and associated with the claims 
file.

2.  The veteran should be requested to 
provide medical evidence supportive of 
his claim that he has PTSD due to service 
stressor(s).

3.  Thereafter, the RO should ensure that 
the requested development has been 
conducted and completed in full. Then, 
the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for 
PTSD.

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
of if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
Supplemental Statement of the Case and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal. The 
veteran and his representative should 
then be provided an appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


